Title: To John Adams from John Marshall, 26 August 1800
From: Marshall, John
To: Adams, John



Sir
Washington Aug. 26th 1800

I receivd this morning your letter of the 18th. returning the complaint of the Swedish chargé d’affaires & immediately wrote to Mr. King such a letter as you say you approve of.
I inclose you a letter from the Governor of the Indiana territory respecting the appointment of Judges. The opinion that the laws of the old territory do not operate in the new, whether well or ill founded furnishes a strong argument in favor of making there appointments at an earlier date than had been contemplated.
I recollect a conversation with you on this subject at this place & that you then expressd a determination to appoint Mr. William Clarke the present attorney for the United States in Kentucky, first Judge. I believe there is no cause for altering this determination.
Governor Harrison takes a strong interest in the appointment of Major Henry Vanderburgh as one of the Judges. In addition to his letters he has in several private conversations given me personal assurances of his high opinion of this gentleman. It is probable that a more eligible appointment can not be made.
I send you also some recommendations of young Mr. Griffin. With the late Judge Blair you are acquainted. Mr. Andrews whose name is subjoind to that of Mr. Blair is one of the professors in the University of William & Mary & is a gentleman of acknowledgd worth. I send you also some recommendations of Mr. Claiborne the brother of the member from Tenessee.
I am Sir with the utmost respect & attachment / Your Obedt.
            
            J Marshall.
